




    
AMENDMENT NO. 6 TO CREDIT AGREEMENT
AMENDMENT NO. 6, dated as of March 10, 2015 (this “Amendment”), by and among the
Co-Borrowers, the Guarantors, the Parent GP, the Required Lenders and the
Administrative Agent, to the Credit Agreement, dated as of November 4, 2011, as
amended by Amendment No. 1 to Credit Agreement, dated November 7, 2012,
Amendment No. 2 to Credit Agreement, dated June 14, 2013, Amendment No. 3 to
Credit Agreement, dated October 28, 2013, Amendment No. 4 to Credit Agreement,
dated November 15, 2013, and Amendment No. 5 to Credit Agreement, dated January
22, 2014, among CHIRON MERGER SUB, INC., a Texas corporation, KINETIC CONCEPTS,
INC., a Texas corporation (the “Lead Borrower”), KCI USA, INC., a Delaware
corporation (“KCI USA” and, together with the Lead Borrower, the
“Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware corporation, CHIRON TOPCO,
INC., a Delaware corporation, ACELITY L.P. INC., a Guernsey limited partnership,
solely with respect to Sections 5.01 through 5.04, 7.13 and 8.01 of the Credit
Agreement, CHIRON GUERNSEY GP CO. LIMITED, a Guernsey limited company, BANK OF
AMERICA, N.A., as administrative agent, collateral agent, letter of credit
issuer and swing line lender, and each lender from time to time party thereto
(the “Credit Agreement”). Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement unless otherwise
defined herein.
W I T N E S S E T H:
WHEREAS, the Lead Borrower has requested an amendment to the Credit Agreement
and the Guaranty Agreement pursuant to which certain provisions of the Credit
Agreement and the Guaranty Agreement will be amended as set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I


Amendments


Section 1.1.     Amendments. Subject to the occurrence of the Amendment No. 6
Effective Date:


(a)Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:


“Amendment No. 6” means Amendment No. 6 to this Agreement dated as of March 10,
2015.
“Amendment No. 6 Effective Date” means March 10, 2015, the date of effectiveness
of Amendment No. 6.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest
pursuant to the Collateral Documents to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” (determined after giving effect to any applicable keep
well, support or other agreement for the benefit of such Guarantor and any and
all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) as
defined in the




--------------------------------------------------------------------------------




Commodity Exchange Act at the time the Guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a Master Agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such Guarantee or security interest is or becomes excluded in accordance with
the first sentence of this definition.
“Financial Covenant” means the covenant set forth in Section 7.10.
“Permitted Alternative Incremental Facilities Debt” has the meaning specified in
Section 7.03(t).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
(b)Clause (b) of the definition of “Applicable Rate” is hereby amended and
restated in its entirety as follows:


“(i) for Eurocurrency Rate Loans that are Dollar Term E-1 Loans, 3.50%, (ii) for
Base Rate Loans that are Dollar Term E-1 Loans, 2.50%, (iii) for Eurocurrency
Rate Loans that are Euro Term E-1 Loans, 3.75%, (iv) for Base Rate Loans that
are Euro Term E-1 Loans, 2.75%, (v) for Eurocurrency Rate Loans that are Term
E-2 Loans, 3.00%, and (vi) for Base Rate Loans that are Term E-2 Loans, 2.00%.”
(c)The definition of “Excluded Taxes” in the Credit Agreement is hereby amended
by amending and restating clause (d) thereof in its entirety and replacing it
with the following:


“(d) any withholding Tax imposed pursuant to FATCA.”
(d)The definition of “FATCA” in the Credit Agreement is hereby amended and
restated in its entirety as follows:


““FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto), any current or future Treasury regulations thereunder or other
official administrative interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing.”
(e)The definition of “Financial Covenants” in the Credit Agreement is hereby
deleted in its entirety.


(f)The definition of “Repricing Transaction” in the Credit Agreement is hereby
amended by amending and restating subclause (a)(ii) in the first sentence
thereof in its entirety and replacing it with the following:


“(ii) Indebtedness in the form of loans incurred under Section 7.03(x)”
(g)Section 2.05(a)(ii) of the Credit Agreement is hereby amended by inserting
the following immediately after clause (7) thereof:


“(8) on or prior to the twelve month anniversary of the Amendment No. 6
Effective Date, the Co-Borrowers (i) make any prepayment of Dollar Term E-1
Loans, Euro Term E-1 Loans or Term E-2 Loans in connection with any Repricing
Transaction or (ii) effect any amendment of this Agreement resulting in a
Repricing Transaction with respect to Dollar Term E-1 Loans, Euro Term E-1 Loans
or Term E-2 Loans, the Co-Borrowers shall pay to the Administrative Agent, for
the ratable account of




--------------------------------------------------------------------------------




each of the applicable Dollar Term E-1 Lenders, Euro Term E-1 Lenders or Term
E-2 Lenders, (x) in the case of clause (i), a prepayment premium of 1.0% of the
amount of the applicable Dollar Term E-1 Loans, Euro Term E-1 Loans or Term E-2
Loans being prepaid and (y) in the case of clause (ii), an amount equal to 1.0%
of the aggregate amount of the applicable Dollar Term E-1 Loans, Euro Term E-1
Loans or Term E-2 Loans outstanding immediately prior to such amendment.”
(h)Section 2.14(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Borrowers may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to add one or more additional tranches of term loans (the
“Incremental Term Loans”) or one or more increases in the Revolving Credit
Commitments (the “Incremental Revolving Commitments”; together with the
Incremental Term Loans, the “Incremental Facilities”), provided that at the time
of each such request and upon the effectiveness of each Incremental Facility
Amendment no Default or Event of Default has occurred and is continuing or shall
result therefrom. Notwithstanding anything to contrary herein, the aggregate
principal amount of all Incremental Facilities (other than Refinancing Term
Loans and Refinancing Revolving Commitments), together with the aggregate
principal amount of all Permitted First Lien Secured Debt and Permitted
Alternative Incremental Facilities Debt, shall not exceed the sum of (x)
$350,000,000 plus (y) the amount of any voluntary prepayments of the Term Loans
and voluntary permanent reductions of the Revolving Credit Commitments effected
after the Closing Date (it being understood that any prepayment of Term Loans
with the proceeds of substantially concurrent borrowings of new Loans hereunder
or any reduction of Revolving Credit Commitments in connection with a
substantially concurrent issuance of new revolving commitments hereunder shall
not increase the calculation of the amount under this clause (y)); provided that
(i) the Borrowers may incur unlimited additional Incremental Facilities,
Permitted First Lien Secured Debt and Permitted Alternative Incremental
Facilities Debt so long as, after giving Pro Forma Effect thereto (assuming that
any such Incremental Revolving Commitments are drawn in full) and after giving
effect to any Permitted Acquisition consummated in connection therewith and all
other appropriate Pro Forma Adjustments, the First Lien Senior Secured Leverage
Ratio shall not exceed 3.25:1.00 (other than to the extent such Incremental
Facilities, Permitted First Lien Secured Debt or Permitted Alternative
Incremental Facilities Debt is incurred pursuant to this proviso concurrently
with the incurrence of Incremental Facilities, Permitted First Lien Secured Debt
or Permitted Alternative Incremental Facilities Debt in reliance on clause (x)
above, in which case the First Lien Senior Secured Leverage Ratio shall be
permitted to exceed 3.25:1.00 to the extent of such Incremental Facilities,
Permitted First Lien Secured Debt or Permitted Alternative Incremental
Facilities Debt is incurred in reliance on such clause (x)) and (ii) for the
avoidance of doubt, Incremental Facilities, Permitted First Lien Secured Debt or
Permitted Alternative Incremental Facilities Debt may be incurred pursuant to
clause (i) of this proviso prior to utilization of the amount set forth in
clause (x) above. Each Incremental Facility shall be in an integral multiple of
$1,000,000 and be in an aggregate principal amount that is not less than
$15,000,000 in case of Incremental Term Loans or $15,000,000 in case of
Incremental Revolving Commitments, provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above. Each Incremental Facility shall have
the same guarantees as, and be secured by the same Collateral securing, all of
the other Obligations hereunder.”
(i)Section 3.01(f) of the Credit Agreement is hereby amended by (w) changing the
comma at the end of subclause (ii)(E) to a semicolon and (x) adding the
following clause (iii) at the end thereof:


“(iii)    If a payment made to any Lender under any Loan Documents would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as




--------------------------------------------------------------------------------




applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA, to determine whether such Lender has or has not complied with such
Lender’s obligations under FATCA and, if necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.”
(j)Section 7.01(ee) of the Credit Agreement is hereby amended by (i) deleting
the following parenthetical at the end of clause (x) thereof:


“(and the terms set forth in the proviso in Section 2.14(b) shall have been
complied with as if such Indebtedness was considered an Incremental Term Loan)”
and (ii) deleting the following parenthetical at the end of clause (y) thereof:
“(unless such term loans are non-amortizing and the terms and conditions of
which (excluding pricing and optional and mandatory prepayment or redemption
terms) reflect market terms on the date of issuance)”
(k)Section 7.01 of the Credit Agreement is hereby amended by deleting the “and”
at the end of clause (ff) thereof, deleting the period at the end of clause (gg)
thereof and replacing it with “; and” and inserting the following immediately
after clause (gg) thereof:


“(hh)    Liens securing Indebtedness permitted pursuant to Section 7.03(t);
provided that such Liens may be either a first priority Lien on the Collateral
that is pari passu with the Lien securing the Obligations or a Lien ranking
junior to the Lien on the Collateral securing the Obligations (but may not be
secured by any assets that are not Collateral) and, in any such case, the
beneficiaries thereof (or an agent on their behalf) shall have, as applicable,
(i) become party to the Notes Intercreditor Agreement pursuant to the terms
thereof or (ii) entered into an intercreditor agreement with the Administrative
Agent that is reasonably satisfactory to the Administrative Agent.”
(l)Section 7.03(t) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(t)    (i) Indebtedness (in the form of senior secured, senior unsecured,
senior subordinated, or subordinated notes or loans) incurred by the Borrowers
to the extent that the Borrowers shall have been permitted to incur such
Indebtedness pursuant to, and such Indebtedness shall be deemed to be incurred
in reliance on, Section 2.14 (assuming for such purposes that such Indebtedness
was an Incremental Term Loan that is secured by a first priority lien on the
Collateral); provided that (A) such Indebtedness shall not mature earlier than
the Maturity Date applicable to the Term E-1 Loans, (B) as of the date of the
incurrence of such Indebtedness, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than that of the then-remaining Term E-1
Loans, (C) no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently Guaranteed the
Obligations, (D) the other terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) reflect market terms on the
date of issuance; provided that if such Indebtedness contains any financial
maintenance covenants, such covenants shall not be tighter than (or in addition
to) those contained in this Agreement, (E) if such Indebtedness is in the form
of a credit facility that could have been incurred as an Incremental Term Loan
and incurred or guaranteed on a secured basis, then such Indebtedness shall be
subject to the terms set forth in the proviso in Section 2.14(b) as if such
Indebtedness was considered an Incremental Term Loan and (F)




--------------------------------------------------------------------------------




the Lead Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer, together with all relevant financial information reasonably
requested by the Administrative Agent, including reasonably detailed
calculations demonstrating compliance with clauses (A), (B), (C), (D) and (E)
(such Indebtedness incurred pursuant to this clause (t) being referred to as
“Permitted Alternative Incremental Facilities Debt”) and (ii) any Permitted
Refinancing thereof;”


(m)Section 7.05(m)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“(iii)    from and after the Amendment No. 6 Effective Date, all such
Dispositions made under this Section 7.05(m) do not exceed in the aggregate
15.0% of Total Assets for the Test Period then most recently ended;”
(n)Section 7.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“Financial Covenant. Permit the Total Leverage Ratio for any Test Period to be
greater than 8.25:1.00.”
(o)Section 10.10 of the Credit Agreement is hereby amended and restated by
inserting the following paragraph after the first paragraph in such Section:


“The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.”
(p)Article IV of the Guaranty Agreement is hereby amended by inserting the
following as a new Section 4.15:


“Excluded Swap Obligations Limitation. Notwithstanding anything in this Guaranty
to the contrary, no Guarantor shall be required to make any payment pursuant to
this Guaranty to any party, and the right of set-off provided in Section 4.08
shall not apply with respect to any Guarantor, in each case, with respect to
Excluded Swap Obligations, if any, of such Guarantor.”
(q)The definition of “Obligations” in the Credit Agreement is hereby amended and
restated in its entirety as follows:


““Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (y) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge
Agreement, and (z) Cash




--------------------------------------------------------------------------------




Management Obligations; provided that the “Obligations” shall exclude any
Excluded Swap Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or any other Subsidiary under any Loan Document and (b) the
obligation of any Loan Party or any other Subsidiary to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.”
(r)Section 8.04 of the Credit Agreement is hereby amended by inserting the
following paragraph after the last paragraph in such Section:


“Notwithstanding the foregoing, (a) amounts received from any Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Cash Management Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank. Each Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.”
(s)Section 1.02 of the Guaranty Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definition:


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(t)Section 2.01 of the Guaranty Agreement is hereby amended and restated in its
entirety as follows:


“Guaranty and Keepwell.
(a)     Each Guarantor absolutely, irrevocably and unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each of the Guarantors further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to any Co-Borrower or any
other Guaranty Party of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.




--------------------------------------------------------------------------------




(b)     Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.01(b) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.01(b), or
otherwise under this Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.01(b) shall
remain in full force and effect until the termination of this Guaranty in
accordance with Section 4.13. Each Qualified ECP Guarantor intends that this
Section 2.01(b) constitute, and this Section 2.01(b) shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”
ARTICLE II


Conditions to Effectiveness


This Amendment shall become effective on the date (the “Amendment No. 6
Effective Date”) on which:
(a)The Administrative Agent (or its counsel) shall have received from (i) the
Administrative Agent, (ii) the Required Lenders and (iii) each Loan Party and
the Parent GP, (x) a counterpart of this Amendment signed on behalf of such
party or (y) written evidence satisfactory to the Administrative Agent (which
may include a telecopy or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.


(b)The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Amendment No. 6
Effective Date, a written opinion of (i)  Kirkland & Ellis LLP, New York counsel
to the Loan Parties and (ii) Cox Smith Matthews Incorporated, Texas counsel to
the Loan Parties, in each case (A) dated as of the Amendment No. 6 Effective
Date, (B) addressed to each L/C Issuer on the Amendment No. 6 Effective Date,
the Administrative Agent, the Collateral Agent and the Lenders and (C) in form
and substance reasonably satisfactory to the Administrative Agent


(c)The Administrative Agent shall have received a copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent organizational documents, including all amendments
thereto, of each Loan Party and the Parent GP, (A) in the case of a corporation,
certified as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party or the Parent GP as of a
recent date from such Secretary of State (or other similar official) or (B) in
the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party or the Parent GP, or in
the alternative (other than in the case of the Co-Borrowers), a certificate
stating that such certificate or articles of incorporation or organization have
not been amended since the Amendment No. 5 Effective Date.


(d)The Administrative Agent shall have received in the case of each Loan Party
and the Parent GP a certificate of the Secretary or Assistant Secretary or
similar officer of each Loan Party and the Parent GP dated the Amendment No. 6
Effective Date and certifying (i) that attached thereto is a true and complete
copy of the bylaws (or partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party or the
Parent GP as in effect on the Amendment No. 6 Effective Date and at all times
since a date prior to the date of the resolutions described in clause (ii) below
or in the alternative (other than in the case of the Co-Borrowers), certifying
that such bylaws (or partnership agreement, limited liability company agreement
or other equivalent governing documents) have not been amended since the




--------------------------------------------------------------------------------




Amendment No. 5 Effective Date, (ii) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party or the Parent GP (or its managing general partner, managing member or
equivalent) authorizing the execution, delivery and performance of this
Amendment or any other document delivered in connection herewith to which such
person is a party and, in the case of the Co-Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Amendment No. 6 Effective Date,
(iii) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation, certificate of formation or other
equivalent organizational documents of such Loan Party or the Parent GP has not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above, (iv) as to the incumbency and specimen signature of each
officer executing this Amendment or any other document delivered in connection
herewith on behalf of such Loan Party or the Parent GP, and (v) as to the
absence of any pending proceeding for the dissolution or liquidation of such
Loan Party or the Parent GP.


(e)The Administrative Agent shall have received in the case of each Loan Party
and the Parent GP a certificate of a director or an officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (b) above.


(f)The Co-Borrowers shall have paid to the Administrative Agent for the account
of each Lender that has executed and delivered a signature page to this
Amendment No. 6 to the Administrative Agent at or prior to 5:00 p.m., New York
City time on March 5, 2015 (the “Consent Deadline”) a fee equal to 0.25% of the
sum of (x) the Term Loans, if any, of such Lender at the Consent Deadline and
(y) the Revolving Credit Commitments, if any, of such Lender at the Consent
Deadline. All other fees and expenses due to the Administrative Agent and the
Lenders required to be paid on the Amendment No. 6 Effective Date shall have
been paid. All reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) of the Administrative Agent in connection with this Amendment and the
transactions contemplated hereby shall have been paid, to the extent invoiced.


(g)The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of the date hereof, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date) provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.


(h)At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall exist or would result from the Amendment and
related Credit Extension or from the application of the proceeds therefrom.


(i)The Administrative Agent shall have received a certificate, dated the
Amendment No. 6 Effective Date and signed by a Responsible Officer of the Lead
Borrower, confirming compliance with the conditions set forth in paragraphs (g)
and (h) of this Article II.


The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Amendment No. 6 Effective Date. Notwithstanding the foregoing, the amendments
effected hereby shall not become effective, and will automatically terminate, if
each of the conditions set forth or referred to in this Article II has not been
satisfied at or prior to 5:00 p.m., New York City time, on March 10, 2015.




--------------------------------------------------------------------------------




ARTICLE III


Representations and Warranties.


After giving effect to the amendments contained herein, on the Amendment No. 6
Effective Date the Co-Borrowers hereby confirm that: (a) this Amendment has been
duly authorized, executed and delivered by each Loan Party and the Parent GP and
constitutes the legal, valid and binding obligations of each Loan Party and the
Parent GP enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity; (b) the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 6 Effective Date with the same effect as though made on and as of
the Amendment No. 6 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates; and (c) no Default or Event of Default
has occurred and is continuing under the Credit Agreement.
ARTICLE IV


Miscellaneous


Section 4. 1.Continuing Effect; No Other Amendments or Waivers. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Loan Parties or the Parent GP that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms. This Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.


Section 4. 2.Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.


Section 4. 3.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 4. 4.Reaffirmation. Each Loan Party, and with respect to clause (i)
below the Parent GP, hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under each Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.


Section 4. 5.From and after the Amendment No. 6 Effective Date, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


Section 4. 6.On and after the Amendment No. 6 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring the Credit Agreement, and each reference in the Notes and each
of the other Loan Documents to “the Credit Agreement,” “thereunder,” “thereof”




--------------------------------------------------------------------------------




or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
                        
KINETIC CONCEPTS, INC.,
 
as the Lead Borrower
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Executive Vice President, Chief Financial Officer and Treasurer

        
KCI USA, INC.,
 
as Co-Borrower
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Executive Vice President, Chief Financial Officer and Treasurer

                        
CHIRON HOLDINGS, INC.,
 
as Holdings
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Vice President and Treasurer

                        
CHIRON TOPCO, INC.,
 
as Topco
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Vice President and Treasurer




[Signature Page to Amendment No. 6]

--------------------------------------------------------------------------------




                
KCI HOLDING COMPANY, INC.
KCI HOMECARE, INC.
KCI INTERNATIONAL, INC.
KCI LICENSING, INC.
KCI IMPORTS, INC.,
 
as a Guarantor
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Vice President and Treasurer

                        
KCI ANIMAL HEALTH, LLC
KCI REAL HOLDINGS, L.L.C.
KCI USA REAL HOLDINGS, L.L.C.
TECHNIMOTION, LLC
KCI PROPERTIES LIMITED
KCI REAL PROPERTY LIMITED,
 
as a Guarantor
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Vice President and Treasurer

                        
LIFECELL CORPORATION,
 
as a Guarantor
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Executive Vice President, Chief Financial Officer and Treasurer


[Signature Page to Amendment No. 6]

--------------------------------------------------------------------------------




    
ACELITY LP, INC., as Parent
 
 
By:
CHIRON GUERNSEY GP CO. LIMITED,
 
Its: General Partner
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Director

                            
CHIRON GUERNSEY GP CO. LIMITED,
 
as the Parent GP
 
 
By:
/s/ Thomas W. Casey
 
Name: Thomas W. Casey
 
Title: Director


[Signature Page to Amendment No. 6]

--------------------------------------------------------------------------------




    
BANK OF AMERICA, N.A.,
 
as Administrative Agent and Collateral Agent
 
 
By:
/s/ Anthony W. Kell
 
Name: Anthony W. Kell
 
Title: Vice President

                            

[Signature Page to Amendment No. 6]